DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgement is made of application #16/958,763 filed on 07/23/2020 in which claims 1-20 have been presented for examination in a first action on the merits.
Response to Preliminary Amendment
Acknowledgement is made of preliminary amendment filed on 04/09/2021 in which claims 9,16-19 are currently amended, claims 1-8 and 20 have been canceled while claims 21-27 have been newly added. By this amendment, claims 9-19,21-27 are now pending in the application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) filed on 11/24/2020, 10/20/2021, and 12/20/2021 have been considered and placed of record. Initialed copies are attached herewith.
Claim Objections
Claims 9 and 19 are objected to because of the following informalities:  Claims 9 and 19 recite: “…the battery holder further comprises: a plurality of supporting devices, the supporting device
Therefore the claims 9 and 19 are unclear and ambiguous and thus are indefinite.
Claims 13,19,22, and 24-27 are objected to due to the use of the words “and/or”.
The use of “and/or” language renders the claim indefinite as it is not clear if what follows “and/or” is included or excluded in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 9-19,21-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9 and 19 recite: “…the battery holder further comprises: a plurality of supporting devices, the supporting device is fixed on one side of the fixing bracket facing the battery pack…” is not clear as a plurality of supporting devices have been previously recited and the underlined limitations of, “the supporting device” refer to which one of the plurality of supporting devices? Or is it each one of the supporting device?
Claim 9 also recites “…and the lock mechanisms are fixed on two sides of the battery pack containment cavity” lack antecedent basis
Claims 10-18, and 21-27 depend either directly or indirectly from claim 9 and therefore are rejected for the same reasons.
Allowable Subject Matter
Claims 9-19,21-27 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Citation of Prior Art
For a list of related prior art references not mentioned above but disclose related apparatus or method, see Form PTO-892.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to M'BAYE DIAO whose telephone number is (571)272-6127. The examiner can normally be reached M-F; 9:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DREW A DUNN can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

M'BAYE DIAO
Primary Examiner




/M BAYE DIAO/Primary Examiner, Art Unit 2859                                                                                                                                                                                                        February 24, 2022